                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

JUSTIN LOVAN and ANGIE LOVAN                  )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Case No. 6:20-cv-03058-MDH
                                              )
GENERAL MOTORS, LLC                           )
                                              )
               Defendant.                     )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW Plaintiffs Justin Lovan and Angie Lovan and Defendant General Motors,

LLC., by and through their respective counsel of record, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

and hereby stipulate to the dismissal, with prejudice, of all claims asserted herein, with each party

to bear its own attorneys’ fees and costs.

                                                      Submitted by:

                                                       /s/ David A. Brose
                                                      J. Kent Emison, MO# 29721
                                                      David A. Brose, MO# 56244
                                                      LANGDON & EMISON LLC
                                                      911 Main Street
                                                      P.O. Box 220
                                                      Lexington, Missouri 64067
                                                      Telephone: (660) 259-6175
                                                      Facsimile: (660) 259-4571
                                                      kent@lelaw.com
                                                      david@lelaw.com
                                                      ATTORNEYS FOR PLAINTIFFS


                                                      /s/ Boyd White III____________
                                                      Michael P. Cooney
                                                      Boyd White III
                                                      DYKEMA GOSSETT PLLC
                                                      400 Renaissance Center
                                                      Detroit, MI 48243

                                                  1

         Case 6:20-cv-03058-MDH Document 17 Filed 12/07/20 Page 1 of 2
                                                     (313) 568-6800
                                                     mcooney@dykema.com
                                                     BWhiteIII@dykema.com
                                                     MCooney@dykema.com

                                                     Timothy J. Hasken, MO 62929
                                                     211 N. Broadway, Suite 3600
                                                     St. Louis, Missouri 63102
                                                     (314) 259-2000
                                                     (314) 259-2020 Facsimile
                                                     SGStrauss@bclplaw.com
                                                     Tim.Hasken@bclplaw.com
                                                     ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing has been
filed with the Clerk of the United States District Court for the Western District of Missouri using
the CM/ECF system. The Court’s CM/ECF system will send an email notification of the foregoing
to the above signed counsel.




                                                2

         Case 6:20-cv-03058-MDH Document 17 Filed 12/07/20 Page 2 of 2
